J-S07030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHIAN DARALL GOEHRING                    :
                                               :
                       Appellant               :   No. 825 WDA 2020

             Appeal from the PCRA Order Entered January 31, 2019
    In the Court of Common Pleas of Washington County Criminal Division at
                       No(s): CP-63-CR-0000897-2014


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                                 FILED: May 26, 2021

       Appellant Anthian Darall Goehring appeals from the Order denying his

Petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-46.      After careful review, we affirm.

       In 2015, Appellant entered an open guilty plea1 to Third-Degree Murder,

Conspiracy to Commit Murder, and Robbery.            On July 6, 2015, the court

sentenced him to an aggregate term of thirty to sixty years’ incarceration.

This Court affirmed the Judgment of Sentence on September 16, 2016.

Commonwealth v. Goehring, 1394 WDA 2015, 2016 WL 5001370 (Pa.

Super. filed Sept. 16, 2016) (unpublished memorandum). Appellant did not

seek further appellate review.

____________________________________________


1 Relevant to the Order currently before us on appeal, in his written plea
colloquy, Appellant answered “no” to the question of whether he had any
mental health illness that would interfere with his plea.
J-S07030-21



        Appellant timely filed his first PCRA Petition pro se raising three issues,

including two claims of ineffective assistance of plea counsel based on

counsel’s failure to: (1) inform Appellant that if he went to trial he would be

entitled to a manslaughter jury instruction, and (2) request a mental health

evaluation prior to sentencing.       Appellant’s third claim asserted that the

imposition of consecutive sentences rendered his sentence illegal. See Motion

for Post Conviction Relief (handwritten form), filed August 21, 2017, at 4, ¶

6(c).

        The court appointed Molly Maguire Gaussa, Esq., as PCRA counsel. On

February 12, 2018, Ms. Gaussa filed an amended PCRA Petition asserting

ineffective assistance of plea counsel for failing to obtain a mental health

evaluation for Appellant prior to sentencing. Counsel stated in the amended

Petition that she believed that two of the issues raised in Appellant’s pro se

Petition were without merit and she, thus, requested a hearing on only the

issue of counsel’s failure to obtain and present to the court a mental health

evaluation as part of the Pre-Sentence Report.

        The PCRA court held a hearing on November 15, 2018, at which both

Appellant and his trial counsel testified that Appellant never told counsel he

had any mental illness. See N.T. PCRA Hearing, 11/15/18, at 7, 37 (counsel

testifying that he first became aware of Appellant’s mental illness upon receipt

of the PSI); 26 (Appellant acknowledging he never told counsel about his

mental illness because he did not think it was “relevant”). After both parties

filed memoranda, the court entered a “Notice and Order” on January 4, 2019,

                                        -2-
J-S07030-21



concluding that the hearing failed to demonstrate to the court that there was

a genuine issue of material fact. Specifically, the PCRA court reviewed the

testimony that was presented at the PCRA hearing and concluded plea counsel

was not ineffective for failing to raise “mitigating circumstances of which

[Appellant] failed to inform him.” Id. at 5. The court also concluded that

Appellant “failed to prove that he suffered any prejudice as a consequence of

[counsel] not highlighting [Appellant’s] mental health issues that appeared in

the PSI report.” Id.

      Citing Pa.R.Crim.P. 907, the court notified the parties of its intent to

dismiss the Petition, and allowed them 20 days to respond.

      On January 31, 2019, the PCRA court entered an Order denying the

Petition. The Order also provided that “Molly Maguire Gaussa, court appointed

PCRA counsel, is permitted to withdraw,” and informed Appellant of his right

to appeal within 30 days.

      On February 27, 2019, Appellant pro se filed a document titled “PCRA

Appeal Filing” which he characterized as “defendant[’]s response to the order

handed down on January 30, 2019.”             This document requested the

appointment of counsel “to assist with the filing of this appeal.” The court of

common pleas docketed this filing on February 27, 2019. The court did not

forward this document to the Superior Court.

      On March 1, 2019, the PCRA court entered an Order granting Appellant’s

request to have PCRA counsel appointed for the appeal by reaffirming Attorney




                                     -3-
J-S07030-21



Gaussa’s representation “to the extent that PCRA counsel … has not filed any

motion with the Court to withdraw.”2

        On June 27, 2019, Appellant pro se filed a letter with the PCRA court

indicating that PCRA counsel had abandoned him after the November 15, 2018

evidentiary hearing, despite her telling him that she would file an appeal on

his behalf. He stated that counsel never sent him a response regarding an

appeal.        On April 28, 2020, the court entered an Order appointing Corrie

Woods, Esq. to replace Ms. Gaussa.

        Ms. Woods then filed an Amended PCRA Petition in which she

characterized the court’s April 28, 2020 Order as “ostensibly construing the

[June 27, 2019] letter as a serial petition for relief pursuant to the PCRA.”

Amended Petition at 3, ¶13. Acknowledging that the second PCRA Petition

was facially untimely, counsel asserted in the Amended Petition that

Appellant’s second PCRA Petition fell within the timeliness exception provided

in 42 Pa.C.S. § 9545(b)(1)(ii).         Counsel correctly noted that because first

PCRA counsel’s failure to pursue Appellant’s right to appeal resulted in the

lapse     of    Appellant’s   appeal   rights,   that   failure   constituted   per   se

ineffectiveness, pursuant to Commonwealth v. Peterson, 192 A.3d 1123

(Pa. 2018). As our Supreme Court held in Peterson, per se ineffectiveness

falls within the newly-discovered fact exception to the PCRA’s one-year time

bar, thereby providing the court with jurisdiction to consider the relief
____________________________________________


2Curiously, this Order appears on the court of common pleas docket as “Order
Granting Extension on PCRA.”

                                           -4-
J-S07030-21



requested within the second PCRA Petition. Amended Petition at 4, ¶¶18-19.

The only issue Appellant presented in his second Amended Petition was a

request for the reinstatement of his right to appeal from the denial of his first

PCRA Petition nunc pro tunc or, alternatively, a hearing on the Amended

second PCRA Petition. Notably, Appellant did not assert in his second PCRA

Petition that first PCRA counsel’s assistance throughout the PCRA proceedings

in the lower court was ineffective. Rather, he asserted ineffectiveness within

the narrow context of overcoming the PCRA’s time bar and only with respect

to first PCRA counsel’s failure to file an appeal so he could acquire his appellate

rights nunc pro tunc to obtain review of the denial of his first PCRA Petition.

      The PCRA court scheduled a hearing for July 30, 2020. However, on

July 28, 2020, the court granted the relief requested in the Petition, i.e., the

right to appeal the denial of his first PCRA Petition, and reinstated Petitioner’s

right to appeal nunc pro tunc from its January 31, 2019 Order.

      Appellant timely appealed from the January 31, 2019 Order. The court

did not order a Pa.R.A.P. 1925(b) Statement and did not file a Rule 1925(a)

Opinion.

      Appellant now presents the following Statement of Question Involved:

      Did [Appellant’s] initial PCRA counsel’s failure to investigate the
      basic facts of the claim she raised in her amended petition, leading
      to its rejection as meritless, deprive Appellant of any meaningful
      PCRA-merits review and constitute ineffective assistance of
      counsel per se warranting reinstatement of his right to file an
      amended petition nunc pro tunc?

Appellant’s Brief at 4.


                                       -5-
J-S07030-21



      Within his Brief, Appellant argues for the first time that first PCRA

counsel’s presentation of a claim that the court found lacking in merit

demonstrates that PCRA counsel did not provide meaningful review of

Appellant’s case. He avers that PCRA counsel’s errors and omission completely

deprived Appellant of meaningful PCRA merits review, thus, warranting the

“reinstatement of his rights at the procedural posture of the deprivation.”

Appellant’s Brief at 12, 16-17, citing, inter alia, Peterson, supra. Appellant

contends he is, therefore, “entitled to reinstatement of his right to file an

amended [PCRA] petition nunc pro tunc.” Id. at 17.

      Appellant’s issue is a challenge to the effectiveness of PCRA counsel’s

stewardship during the PCRA proceedings. It is well-settled that challenges

to PCRA counsel’s representation cannot be raised for the first time on appeal.

Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014) (en banc).

      As noted above, in his second PCRA Petition, Appellant specifically and

solely requested the right to appeal nunc pro tunc from the Order denying

Appellant’s first PCRA petition.   Within that second PCRA Petition and its

amendment, Appellant did not challenge first PCRA counsel’s stewardship

provided during those PCRA proceedings.        Rather, Appellant sought and

received permission to address the denial of the claims raised in his first PCRA

Petition, which specifically pertained to plea counsel’s stewardship and other

claims found meritless by the PCRA court.      Although second PCRA counsel

sought and was able to obtain nunc pro tunc relief outside the PCRA’s one-

year time bar because first PCRA counsel failed to file a notice of appeal,

                                     -6-
J-S07030-21



second PCRA counsel did not allege in Appellant’s Amended second PCRA

Petition that first PCRA counsel ineffectively represented Appellant throughout

the PCRA proceedings. Rather, Appellant sought only the right to appeal nunc

pro tunc from the denial of his PCRA Petition which challenged, inter alia, plea

counsel’s representation. That is the Order from which this Appeal was taken.

      While we appreciate counsel’s creative attempt to expand the holding of

Peterson to obtain review of a claim she should have raised in Appellant’s

second PCRA Petition, only the Legislature or the Supreme Court may provide

such an expansion.      Our case law is well-settled that PCRA counsel’s

ineffectiveness cannot be raised for the first time in an appeal from the denial

of PCRA relief. Accordingly, we are unable to review this claim. See Pa.R.A.P.

302(a) (issues not raised before the lower court are waived); Henkel, supra

at 29 (recognizing the constraints Pennsylvania case law places on a PCRA

petitioner’s ability to enforce the rule-based right to effective PCRA counsel).

      We further note that Appellant’s Brief fails to inform this Court as to how

the PCRA court erred in denying the relief requested in his first PCRA Petition

that addressed plea counsel’s failure to obtain a mental health evaluation

before sentencing. Thus, any arguments Appellant could have raised, that

would have fallen within the scope of the Order from which the court granted

his right to appeal nunc pro tunc, are waived.


      Order affirmed.



                                      -7-
J-S07030-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2021




                          -8-